DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 11, 2021 has been entered.
Claims 39, 45-48, and 50-54 are currently pending in the above identified application.

Withdrawn Rejections
The 35 U.S.C. §112, (2nd paragraph), rejection(s) of claims 39, 41-48, and 50-54, made of record in the office action mailed May 11, 2021 have been withdrawn due to Applicant’s amendment in the response filed November 11, 2021.
The 35 U.S.C. §102 rejection/ 35 U.S.C. §103 rejection of claims 39, 41-48, and 50-54 over Electrospinning of Ultrahigh-Molecular-Weight Polyethylene Nanofibers to Rein, made of record in the office action mailed May 11, 2021 has been withdrawn due to Applicant’s amendment in the response filed November 11, 2021.

	
	



Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 39, 45-48, and 50-54 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Pub. No. 2002/0012793 to Tajima.
Regarding claims 39, 45-48, and 50-54, Tajima teaches nanofibers of linear polyethylene with an ultra-high molecular weight (ultra-high molecular weight polyethylene (UHMWPE) nanofiber), wherein the diameter of the nanofiber is of 30 to 50 nanometers (Tajima, abstract, para 0002).  Tajima is silent with regards to the yield stress and Young’s modulus of the fiber.  Regarding the claimed properties, in general, a limitation is inherent if it is the “natural result flowing from” the explicit disclosure of the prior art. Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373, 1379 (Fed. Cir. 2003).  Therefore, although the prior art is silent with regards to these properties, the claimed properties are deemed to be inherent to the structure in the prior art since the prior art reference teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Tajima teaches an ultrahigh-molecular-weight polyethylene having a diameter within the claimed range.  It appears based on the instant disclosure that the fiber having the claimed diameter results in the claimed properties.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A GILLETT/Examiner, Art Unit 1789